Citation Nr: 0704007	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the forehead.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the left thumb.

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in October 2005 for 
further development and is now ready for disposition.

It appears to the Board that the veteran may have attempted 
to raise a claim with respect to an increased rating for 
residuals of malaria.  If he desires to pursue this issue, he 
should do so with specificity at the RO.  

Moreover, the Board finds that the tone of much of the 
veteran's correspondence deals with what he calls "the 
horrors of battle," his participation in intense fighting, 
the loss of his commander and friends in combat, and the 
impact that these memories have on his life.  The Board notes 
that he is the recipient of a Combat Infantryman's Badge and 
a Purple Heart.  If the veteran desires to pursue a claim of 
post-traumatic stress disorder (PTSD) he should likewise do 
this at the RO.


FINDINGS OF FACT

1.  The veteran's forehead scar is not more than slightly 
disfiguring and does not have any of the eight 
characteristics of disfigurement as defined in the 
regulations.

2.  The veteran's left thumb scar is not tender, painful, 
poorly nourished, deep, cause limitation of the hand, or 
larger than 6 sq. in. 

3.  The veteran is not shown to have multiple, noncompensable 
disabilities; his total combined rating for compensation is 
30 percent, effective for the entire time on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the forehead  have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 
7803, 7804, 7805 (2002) (2006) (as amended).

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the left thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2002) (2006) (as amended).

3.  The criteria for a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple, noncompensable, 
service-connected disabilities have not been met.  38 
U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.324 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to Compensable Evaluations For Residual 
Scarring

The veteran filed his claims for residual scarring in 
December 2001.  While the claims were on appeal, the 
applicable rating criteria for skin disorders, including 
residual scarring, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The RO rated the veteran's residual scarring under DC 7805.  
The Board will also consider the pre-amended and amended 
versions of DC 7801, 7802, 7803, and 7804, as applicable.  

Shell Fragment Wound to the Forehead.  Under the regulations 
in effect prior to August 2002, a noncompensable rating was 
warranted for a slightly disfiguring scar of the head, face 
or neck under 38 C.F.R. § 4.118, DC 7800 (2002).  A 10 
percent evaluation for a disfiguring scar of the head, face 
or neck required that it be moderately disfiguring.  

Under the regulations in effect after August 2002, DC 7800, 
pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
include a scar 5 or more ins. long, one-quarter in. wide at 
widest part, elevated or depressed surface contour, adherent 
to underlying tissue, hypo-or hyper-pigmentation of 6 sq. 
in., abnormal skin texture of 6 sq. in., missing underlying 
soft tissue of 6 sq. in., and indurated and inflexible skin 
of 6 sq. in.

No outpatient treatment records are associated with the 
claims file and the veteran has not indicated that any exist.  
In April 2002, he underwent two VA examinations but neither 
made an assessment of his residual scarring.  

In a January 2006 VA scars examination report, the veteran 
related that he was injured when he was struck by either 
shrapnel or a bullet in the forehead.  He reflected that the 
wound required sutures and that the healing process followed 
a normal course without infection.  He denied numbness or 
pain in the forehead area.

Physical examination revealed that the forehead scar had 
indistinct borders measuring approximately 5 cm. X 1 cm.  
There was no pain to palpation, and no elevation or 
depression of the surface contour.  The final diagnosis was 
battle wound scar from shell fragment, asymptomatic.

Since the veteran's forehead scar does not have any of the 
eight characteristics of disfigurement (only 5 cms. in size, 
only 1/4 in. at its widest, not elevated or depressed, not 
reported to be adherent, and size does not exceed 6 sq. in.), 
a higher rating is not warranted under the amended 
regulations.  In addition, the Board has viewed unretouched 
colored photographs of the forehead scar taken at the last VA 
examination and finds that the residual scarring cannot be 
said to be more than slightly disfiguring as it is barely 
visible.  For those reasons, a higher rating is not 
warranted.

Shell Fragment Wound to the Left Thumb.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected under 
DC 7805.

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.).  

At the January 2006 VA examination, the veteran related that 
he incurred the left thumb injury at the same time as the 
forehead injury.  He related that the scar did not bother him 
in any way.  Physical examination revealed a scar on the 
dorsal surface of the left thumb.  It measured 4.5 cms. X 0.5 
cms. and did not adhere to the underlying structures.  The 
examiner related that it did not cause a disability in making 
a tight fist.  The scar appeared superficial and without 
keloid formation.  The final diagnosis was asymptomatic scar 
due to shell fragments.

Based on the absence of evidence of a tender and painful or a 
poorly nourished scar with ulcerations (diagnosed as 
asymptomatic), deep scar (noted to be superficial), limited 
movement (did not impair making a fist), or large enough to 
satisfy the criteria for a higher rating under the amended 
regulations (less than 5 cm. in size), the Board finds that a 
noncompensable (0 percent) rating is warranted at this time. 

II.  Entitlement to a Compensable Evaluation Pursuant to 
38 C.F.R. § 3.324 Based on Multiple, Noncompensable, Service-
Connected Disabilities

The regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to assign a 10 
percent evaluation, but not in combination with any other 
rating under 38 C.F.R. § 3.324.

In this case, the Board notes that the veteran is service-
connected for five disabilities:  headaches at 30 percent; 
and forehead scar, left thumb scar, malaria, and tinnitus, 
all at 0 percent disabling.  While he has several 
disabilities rated at 0 percent, the regulations require that 
none of the disabilities may be of a compensable degree.  By 
definition, he does not meet the criteria of multiple, 
noncompensable disabilities as one of his disabilities 
(headaches) is rated at 30 percent disabling for the entire 
time on appeal.  For that reason, the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002, March 2005, and January 2006.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was scheduled for a hearing before the Board but failed to 
report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in January 2006.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim/claims have been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA.


ORDER

The claim for entitlement to a compensable evaluation for 
residuals of a gunshot wound to the forehead is denied.

The claim for entitlement to a compensable evaluation for 
residuals of a gunshot wound to the left thumb is denied.

The claim for entitlement to a compensable evaluation 
pursuant to 38 C.F.R. § 3.324 based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


